—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of the charge of possession of a weapon as a result of a cube search in which a weapon was found inside a shirt located on petitioner’s bed. While petitioner asserts that other inmates had access to the area where the weapon was found, this is insufficient to negate the inference of petitioner’s possession given the misbehavior report and testimony presented at the hearing, including that of the correction officer who found the weapon on petitioner’s bed. Under these circumstances, substantial evidence supports the determination of guilt (see, Matter of Morris v Selsky, 264 AD2d 925; Matter of Lee v Goord, 244 AD2d 969). Petitioner’s contention that the weapon did not belong to him merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Morris v Selsky, supra; Matter of Hay v Coombe, 229 AD2d 1015, lv denied 88 NY2d 816). The remaining contentions asserted by petitioner, including his claim of Hearing Officer bias, have been reviewed and are found to be unpersuasive.
Cardona, P.'J., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.